Title: To George Washington from John Hancock, 15 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 15th 1776.

In perusing the enclosed Resolves, which I do myself the Honour of transmitting, you will perceive, your Letters of the 11th & 12th Inst: have been received, and laid before Congress; and that in Consequence thereof, they have taken such Measures, as are calculated to expedite the raising the Flying Camp, & to furnish them with Articles of the greatest Use and Necessity.
I have wrote to General Mercer, to march the Militia & Flying Camp, to Brunswick, or any other Place in the Jerseys, which he may judge best; provided it does not interfere with any prior Direction from you. All the other enclosed Resolves, I have likewise given Orders to the proper Persons to have executed.
I expect your several Letters, which are now before Congress, will receive a speedy Determination; and that I shall have the Pleasure of forwarding the Result on Tuesday, or Wednesday, at farthest. I have the Honour to be with every Sentiment of Esteem, Sir your most obed. & very hble Sert

John Hancock Presidt

